Exhibit 99.1 Contact:Joseph C. Adams, Chief Executive Officer Matthew D. Mullet, Chief Financial Officer (425) 771-5299 www.FSBWA.com FS Bancorp, Inc. Reports Net Income for the Second Quarter of $986,000 or $0.33 Per Diluted Share and Sixth Consecutive Dividend MOUNTLAKE TERRACE, WA – July 28, 2014 - FS Bancorp, Inc. (NASDAQ: FSBW) (“FS Bancorp” or “the Company”), the holding company for 1st Security Bank of Washington (“the Bank”) today reported 2014 second quarter net income of $986,000, or $0.33 per diluted share, compared to net income of $1.1 million or $0.36 per diluted share, for the same period last year. “The second quarter reflects our continued commitment to loan revenue diversification, capital management, and strong asset quality. I am pleased to announce that our Board of Directors has approved our sixth quarterly cash dividend of $0.06 per share” stated Joe Adams, CEO of FS Bancorp. The dividend will be paid on August 26, 2014, to shareholders of record as of August 14, 2014. The second quarter included a share repurchase of 129,605 shares at an average price including commissions of $17.15.The acquisition of open market shares below book value reduced cash balances at FS Bancorp to $9.5 million from $11.8 million as of June 30, 2014.“We were pleased with the execution associated with the share repurchase and our ability to utilize excess capital to repurchase stock below the diluted book value per share of $21.53 at quarter end” indicated Matthew Mullet, CFO of FS Bancorp. 2014 Second Quarter Highlights · Net income increased to $986,000 for the second quarter of 2014, compared to $875,000 in the first quarter of 2014, and a slight decrease from $1.1 million for the comparable quarter one year ago; · Earnings per diluted share were $0.33 for the second quarter of 2014, compared to $0.29 for the preceding quarter in 2014, and $0.36 for the second quarter of 2013; · Total loans increased $37.9 million, or 12.9% to $332.2 million at June 30, 2014, compared to $294.3 million at March 31, 2014, and $285.7 million at June 30, 2013; · Total non-performing assets, including other real estate owned (“OREO”), decreased by $587,000, or 39.4% to $381,000 at June 30, 2014, compared to $968,000 at March 31, 2014, and $4.2 million at June 30, 2013; · The ratio of non-performing assets to total assets improved to 0.09% at June 30, 2014, compared to 0.2% at March 31, 2014, and 1.1% at June 30, 2013; · The net interest margin (“NIM”) improved to 5.08% for the second quarter of 2014, compared to 4.96% in the first quarter of 2014, and decreased from 5.47% for the comparable quarter one year ago; · Capital levels at the Bank for total risk-based capital were 16.0%, a decrease in the second quarter from 16.4% in the first quarter of 2014 and the Tier 1 leverage capital ratio was 12.3%, an increase from 12.2% in the first quarter of 2014. Balance Sheet and Credit Quality Total assets increased $2.8 million, or 0.7% during the quarter to $436.0 million at June 30, 2014, compared to $433.2 million at March 31, 2014, and $378.9 million at June 30, 2013.The increase in total assets from March 31, 2014 was primarily due to an increase in loans receivable, net of $37.0 million and loans held for sale of $4.4 million, partially offset by a decrease in cash and cash equivalents of $24.2 million, investments of $13.7 million and a decrease in OREO of $499,000. FS Bancorp Q2 Earnings July 28, 2014 Page 2 LOAN PORTFOLIO (Dollars in thousands) June 30, 2014 March 31, 2014 June 30, 2013 Amount Percent Amount Percent Amount Percent REAL ESTATE LOANS Commercial $ 12.0 % $ 11.4 % $ 12.2 % Construction and development Home equity One-to-four family (held for sale excluded) Multi-family Total real estate loans CONSUMER LOANS Indirect home improvement Solar Marine Automobile Recreational Home improvement Other Total consumer loans COMMERCIAL BUSINESS LOANS Total loans 100.0 % 100.0 % 100.0 % Allowance for loan losses ) ) ) Deferred cost, fees, and discounts, net ) ) ) Total loans receivable, net $ $ $ Loans receivable, net increased $37.0 million to $325.5 million at June 30, 2014 from $288.5 million at March 31, 2014, and increased $45.1 million from $280.4 million at June 30, 2013.Total real estate loans increased $19.9 million quarter over quarter including increases in commercial, construction and development, one-to-four-family, and multi-family real estate loans.Quarter over quarter changes in other loan categories include an $11.2 million increase in consumer loans and a $6.8 million increase in commercial business loans. One-to-four-family originations of loans held for sale including loans brokered to other institutions increased 92.0% to $72.2 million during the quarter ended June 30, 2014, compared to $37.6 million for the preceding quarter and $80.5 million for the same quarter one year ago.The increase in originations was directly correlated to increased purchase activity associated with seasonal home purchases in the Northwest.The percentage of one-to-four-family mortgage loan originations related to purchases was 80.5% in purchase volume versus 19.5% in refinance volume for the second quarter of 2014, compared to 76.8% in purchase volume versus 23.2% in refinance volume for the first quarter of 2014.Loans held for sale increased $4.4 million during the quarter to $16.0 million at June 30, 2014, from $11.6 million at March 31, 2014, and increased $2.9 million from $13.1 million at June 30, 2013.During the quarter ended June 30, 2014, the Company sold $65.2 million of one-to-four-family mortgage loans compared to sales of $33.4 million for the preceding quarter and sales of $89.9 million for the same quarter one year ago. The allowance for loan losses (“ALLL”) at June 30, 2014 was $5.5million, or 1.7% of gross loans receivable, compared to $5.2 million or 1.8% of gross loans receivable as of March 31, 2014, and $5.3 million, or 1.9% of gross loans receivable at June 30, 2013.Non-performing loans, consisting of non-accrual loans, decreased to FS Bancorp Q2 Earnings July 28, 2014 Page 3 $345,000 at June 30, 2014, from $433,000 at March 31, 2014, and $2.3 million at June 30, 2013.Substandard loans decreased to $923,000 at June 30, 2014, compared to $1.0 million at March 31, 2014, and $4.7 million at June 30, 2013.OREO totaled $36,000 at June 30, 2014, compared to $535,000 at March 31, 2014 and $1.8 million at June 30, 2013.During the quarter ended June 30, 2014, OREO reflected sales of $499,000, and no impairments of fair value or additions.At June 30, 2014, the Company also had $799,000 in restructured loans, all of which were performing in accordance with their modified terms. Total deposits increased $1.6 million or 0.5% to $351.6 million at June 30, 2014, from $350.3 million at March 31, 2014, and increased $50.7 million from $300.9 million at June 30, 2013.Transaction accounts (noninterest, interest-bearing checking, and escrow accounts) decreased $147,000 to $75.3 million as of June 30, 2014 from $75.5 million at March 31, 2014, and increased from $60.4 million at June 30, 2013.Money market and savings accounts decreased to $133.9 million at June 30, 2014, from $142.8 million at March 31, 2014, and increased from $132.5 million at June 30, 2013. DEPOSIT BREAKDOWN June 30, 2014 March 31, 2014 June 30, 2014 Amount Percent Amount Percent Amount Percent Noninterest-bearing checking $ % $ % $ % Interest-bearing checking Savings Money market Certificates of deposits of less than $100,000 Certificates of deposits of $100,000 through $250,000 Certificates of deposits of more than $250,000 Escrows Total $ % $ % $ % Total equity decreased $684,000 to $62.8 million at June 30, 2014, from $63.5 million at March 31, 2014.The decrease in equity from the first quarter of 2014 was predominantly a result of the $2.2 million in share repurchases and $189,000 of dividends paid during the quarter partially offset by net income of $986,000, and an increase of $523,000 in accumulated other comprehensive income representing a decline in the unrealized loss on securities available-for-sale.Book value per common share was $21.53 as of June 30, 2014, compared to $20.88 as of March 31, 2014, and $20.23 as of June 30, 2013. The Bank is well capitalized with a total risk-based capital ratio of 16.0% and a Tier 1 leverage capital ratio of 12.3% at June 30, 2014, compared to 16.4% and 12.2% at March 31, 2014, respectively.The Company has a total risk-based capital ratio of 18.7% and Tier 1 leverage capital ratio of 14.6%, as of June 30, 2014, compared to 19.9% and 15.1% at March 31, 2014, respectively. Operating Results Net interest income increased $268,000, or 5.4%, to $5.2 million for the three months ended June 30, 2014, from $4.9 million for the three months ended June 30, 2013. Net interest income increased $507,000, or 5.3%, to $10.1 million for the six months ended June 30, 2014, from $9.6 million for the six months ended June 30, 2013. The NIM decreased 39 basis points to 5.08% for the three months ended June 30, 2014, from 5.47% for the three months ended June 30, 2013, and decreased 44 basis points to 5.02% for the six months endedJune 30, 2014, from 5.46% for the same period of the prior year. The decrease reflects the change in our asset mix, including increased FS Bancorp Q2 Earnings July 28, 2014 Page 4 investment securities, commercial business loans, one-to-four family loans, and reductions in the percentage of consumer loans held in our loan portfolio.This diversified loan growth continues to pressure the NIM as real estate and business loans have a lower yield than consumer loan products. Reducing the impact of lower loan yields was a decrease in the average cost of interest-bearing liabilities of three basis points to 0.72% for the three months ended June 30, 2014, from 0.75% for the three months ended June 30, 2013, and a five basis point decrease to 0.71% for the six months ended June 30, 2014, from 0.76% for the same period in the prior year as a result of growth in noninterest-bearing deposits. Management is focused on matching deposit duration with the duration of earning assets where appropriate. The provision for loan losses was $450,000 for the three months ended June 30, 2014, compared to $600,000 for the three months ended June 30, 2013.The provision for loan losses was $900,000 for the six months ended June 30, 2014, compared to $1.2 million for the six months ended June 30, 2013.The decrease in the provision for these periods primarily relates to improvement in asset quality as both non-accrual and substandard loans decreased during the first half of 2014.Non-performing loans were $345,000, or 0.1% of total loans at June 30, 2014, compared to $2.3 million or 0.8% of total loans at June 30, 2013.During the three months ended June 30, 2014, net charge-offs totaled $145,000 compared to $368,000 during the three months ended June 30, 2013.During the six months ended June 30, 2014, net charge-offs totaled $444,000 compared to $622,000 during the six months ended June 30, 2013. Noninterest income decreased $475,000 or 16.2%, to $2.4 million for the three months ended June 30, 2014, from $2.9 million for the three months ended June 30, 2013.The decrease during the period was primarily due to a $434,000 reduction in gain on sale of loans due to lower refinance transactions, and a decrease of $86,000 in gain on sale of investment securities.Noninterest income decreased $686,000, or 13.2%, to $4.5 million for the six months ended June 30, 2014, from $5.2 million for the six months ended June 30, 2013.The decrease during the period was primarily due to a $477,000 reduction in gain on sale of loans due to lower refinance transactions, and a decrease of $254,000 in gain on sale of investment securities. Noninterest expense increased $111,000, or 2.0%, to $5.7 million for the three months ended June 30, 2014, from $5.6 million for the three months ended June 30, 2013.Changes in noninterest expense included a $167,000, or 22.0% increase in operations costs and $105,000, or 3.3% increase in salaries and benefits associated with the continued investment in growing the lending and deposit franchise primarily as a result of the hiring of additional employees in mortgage-related lending, and loan servicing and operations areas, as well as the expense associated with issued equity awards, partially offset by a decrease of $118,000, or (100.9%) of OREO fair value impairments, and a $45,000, or (281.3%) decrease in OREO expenses this quarter.Noninterest expense increased $841,000, or 8.4%, to $10.9 million for the six months ended June 30, 2014, from $10.1 million for the six months ended June 30, 2013 as a result of hiring associated with loan growth expansion. About FS Bancorp FS Bancorp, Inc., a Washington corporation, is the holding company for 1st Security Bank of Washington.The Bank provides loan and deposit services to customers who are predominantly small and middle-market businesses and individuals in western Washington through its seven branches in suburban communities in the greater Puget Sound area. Disclaimer Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are not statements of historical fact and often include the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.”Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, assumptions and statements about future performance.These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause our actual results to differ materially from the results anticipated, including, but not limited to: general economic conditions, either nationally or in our market area, that are worse than expected; FS Bancorp Q2 Earnings July 28, 2014 Page 5 the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; increases in premiums for deposit insurance; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; changes in the interest rate environment that reduce our interest margins or reduce the fair value of financial instruments; increased competitive pressures among financial services companies; our ability to execute our plans to grow our residential construction lending, our mortgage banking operations and our warehouse lending and the geographic expansion of our indirect home improvement lending; secondary market conditions for loans and our ability to sell loans in the secondary market; our ability to attract and retain deposits; our ability to control operating costs and expenses; changes in consumer spending, borrowing and savings habits; our ability to successfully manage our growth; legislative or regulatory changes that adversely affect our business or increase capital requirements, including changes related to Basel III; the effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing regulations, changes in regulation policies and principles, or the interpretation of regulatory capital or other rules; adverse changes in the securities markets; changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Public Company Accounting Oversight Board or the Financial Accounting Standards Board; costs and effects of litigation, including settlements and judgments and inability of key third-party vendors to perform their obligations to us; andother economic, competitive, governmental, regulatory and technical factors affecting our operations, pricing, products and services and other risks described in the Company’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the year ended December 31, 2013. Any of the forward-looking statements that we make in this press release and in the other public statements we make are based upon management’s beliefs and assumptions at the time they are made.We undertake no obligation to publicly update or revise any forward-looking statements included in this report or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise.We caution readers not to place undue reliance on any forward-looking statements.We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements.These risks could cause our actual results for fiscal 2014 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us, and could negatively affect the Company’s operations and stock price performance. FS Bancorp Q2 Earnings July 28, 2014 Page 6 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) June 30, March 31, June 30, Unaudited Unaudited Unaudited ASSETS Cash and due from banks $ $ $ Interest-bearing deposits at other financial institutions Securities available-for-sale, at fair value Federal Home Loan Bank stock, at cost Loans held for sale, at fair value Loans receivable, net Accrued interest receivable Premises and equipment, net Other real estate owned (“OREO”) 36 Deferred tax asset Bank owned life insurance (“BOLI”) Other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits Noninterest-bearing accounts $ $ $ Interest-bearing accounts Total deposits Borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $0.01 par value; 5,000,000 shares authorized; None issued or outstanding Common stock, $0.01 par value; 45,000,000 shares authorized; 3,235,625 shares issued and outstanding at June 30, 2014, and 3,240,125 at March 31, 2014, and June 30, 2013, respectively 32 32 32 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) (541 ) ) Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) (2,067 ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ FS Bancorp Q2 Earnings July 28, 2014 Page 7 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Unaudited Unaudited Unaudited Unaudited INTEREST INCOME Loans receivable $ Interest and dividends on investment securities, cash and cash equivalents, and interest-bearing deposits at other financial institutions Total interest and dividend income INTEREST EXPENSE Deposits Borrowings 63 48 87 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Gain on sale of loans Gain on sale of investment securities 10 96 10 Other noninterest income Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Occupancy Data processing OREO fair value impairments, net of (gain)loss on sales 30 OREO expenses 16 3 38 Loan costs Professional and board fees FDIC insurance 62 67 Marketing and advertising Impairment (recovery) on servicing rights 22 Total noninterest expense INCOME BEFORE PROVISION FORINCOME TAX PROVISION FOR INCOME TAX NET INCOME $ Basic earnings per share $ $ Diluted earnings per share $ $ FS Bancorp Q2 Earnings July 28, 2014 Page 8 KEY FINANCIAL RATIOS AND DATA Unaudited At or For the Three Months Ended (Dollars in thousands, except per share amounts) June 30, March 31, June 30, PERFORMANCE RATIOS: Return on assets (ratio of net income to average total assets) (1) % % % Return on equity (ratio of net income to average equity) (1) Yield on average interest-earning assets Interest incurred on liabilities as a percentage of average noninterest- bearing deposits andinterest-bearing liabilities Interest rate spread information: Average during period Net interest margin (1) Operating expense to average total assets Average interest-earning assets to average interest-bearing liabilities Efficiency ratio (2) At or For the Six Months Ended June 30, June 30, PERFORMANCE RATIOS: Return on assets (ratio of net income to average total assets) (1) % % Return on equity (ratio of net income to average equity) (1) Yield on average interest-earning assets Interest incurred on liabilities as a percentage of average noninterest- bearing deposits andinterest-bearing liabilities Interest rate spread information: Average during period Net interest margin (1) Operating expense to average total assets (1) Average interest-earning assets to average interest-bearing liabilities Efficiency ratio (2) ASSET QUALITY RATIOS AND DATA: June 30, March 31, June 30, Non-performing assets to total assets at end of period (3) % % % Non-performing loans to total gross loans (4) Allowance for loan losses to non-performing loans (4) Allowance for loan losses to gross loans receivable CAPITAL RATIOS, BANK ONLY: Tier 1 leverage capital % % % Tier 1 risk-based capital Total risk-based capital CAPITAL RATIOS, COMPANY ONLY: Tier 1 leverage capital % % % Total risk-based capital FS Bancorp Q2 Earnings July 28, 2014 Page 9 At or For the Three Months Ended PER COMMON SHARE DATA: June 30, March 31, June 30, Basic earnings per share Diluted earnings per share Weighted average basic shares outstanding Weighted average diluted shares outstanding Common shares outstanding at period end Book value per share using outstanding common shares Annualized. Total noninterest expense as a percentage of net interest income and total other noninterest income. Non-performing assets consists of non-performing loans (which include non-accruing loans and accruing loans more than 90 days past due), foreclosed real estate and other repossessed assets. Non-performing loans consists of non-accruing loans. Common shares were calculated using shares outstanding of 3,240,125 at June 30, 2013, less unallocated ESOP shares of 220,329. Common shares were calculated using shares outstanding of 3,240,125 at March 31, 2014, less unallocated ESOP shares of 200,888. Common shares were calculated using shares outstanding at period end of 3,235,625 at June 30, 2014, less restricted stock shares of 125,105 and unallocated ESOP shares of 194,408.
